DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one processor of the at least one server devices” (claims 1, 10, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 19 recite an abstract idea of “deriving, by at least one processor of the one or more server devices, a plurality of second time-series data sequences from the first time-series data sequence, wherein each second time-series data sequence comprises a respective second temporal resolution that is less than the first temporal resolution, and wherein each second time-series data sequence indicates the performance metric over a respective second period of time less than the first period of time” (mathematical concept, see specification, paragraphs 0146, 0147), “removing a respective trend component of the second time-series data sequence to obtain a de-trended second time-series data sequence” (mathematical concept, see specification, paragraph 0117), “autocorrelating the de-trended second 

The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 3, 11, and 12 are directed to insignificant extra solution of data gathering (measurement of performance metric).
Claims 4, 8, 9, 13, 17, 18, and 20 are directed to metric data.
Claims 5-7 and 14-16 (mathematical concept/mental process/analysis) are directed to an abstract idea.
Thus, the claims are not patent eligible under 35 USC 101.

Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising each second time-series data sequence comprises a respective second temporal resolution that is less than the first temporal resolution, and wherein each second time-series data sequence indicates the performance metric over a respective second period of time less than the first period of time, autocorrelating the de-trended second time-series data sequence to obtain a plurality of autocorrelation coefficients, wherein each autocorrelation coefficient corresponds to a different respective autocorrelation time lag, for each set of de-trended second time-series data sequences having a common second temporal resolution, determining at least one extremum associated with the autocorrelation coefficients of the second time-series data sequences of the set (claims 1, 10, 19) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Toledano (US 2018/0136994) discloses a method and system for detecting a seasonal variation within a first time-series data sequence (Abstract, lines 13-16), the method comprising:

	deriving, by at least one processor of the one or more server devices, a plurality of second time-series data sequences from the first time-series data sequence (paragraph 0014, lines 7-9),
	removing a respective trend component of the second time-series data sequence to obtain a de-trended second time-series data sequence (paragraph 0106, lines 5-6), and
	determining one or more seasonality metrics of the first time-series data sequence based on the at least one extremum, each seasonality metric corresponding to a respective periodic time interval for which the first time-series data exhibits recurring variation (paragraph 0009, lines 12-14, lines 22-26);
	identifying, based on one or more seasonality metrics, at least one anomaly related to the operations being performed on the one or more computing devices over the first period of time (paragraph 0009, lines 19-26); and
	responsive to identifying the at least one anomaly, generating, for the at 
least one anomaly, a notification that the at least one anomaly has occurred (paragraph 0009, lines 26-28).

Toledano further discloses “an autocorrelation function (ACF) is sometimes used.  For example, in FIG. 3, a signal 80 is time shifted by an amount t, which results in trace 84. Calculating the correlation coefficient between the traces 80 and 84 establishes a value of the ACF for that value of t (paragraph 0045, lines 1-6). However, Toledano does not disclose autocorrelating the de-trended second time-series data sequence to obtain a plurality of autocorrelation coefficients, wherein each autocorrelation coefficient corresponds to a different respective autocorrelation time lag.
		Toledano further discloses “[t]he seasonal trend identification module includes a local maxima extraction module configured to identify local maxima of the calculated ACF (paragraph 0009, lines 12-14). However, Toledano does not disclose for each set of de-trended second time-series data sequences having a common second temporal resolution, determining at least one extremum associated with the autocorrelation coefficients of the second time-series data sequences of the set.
		Zhang et al. (US 9,614,742) discloses a system and method for anomaly detection in time series data (Title, Abstract).
		Shahand et al. (US 2018/0322400) discloses a forecasting mechanism for time series data forecasting (Title, Abstract).
		However, neither Zhang et al. nor Shahand et al. discloses autocorrelating the de-trended second time-series data sequence to obtain a plurality of autocorrelation 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 14, 2021